Citation Nr: 1317783	
Decision Date: 05/31/13    Archive Date: 06/06/13

DOCKET NO.  12-15 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for lumbar spine disability (rated as degenerative spondylosis of the lumbar spine).

2.  Entitlement to an initial evaluation in excess of 20 percent for right sciatica associated with lumbar spine disability.


REPRESENTATION

Appellant represented by:	Armed Forces Service Corporation


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from November 1979 to January 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which awarded service connection for a lumbar spine disability and assigned a 10 percent evaluation for that disability, effective February 1, 2010-the date following his discharge from service.  The Veteran timely appealed that decision.

During the pendency of the appeal, the Veteran's lumbar spine disability was increased to 20 percent disabling beginning February 1, 2010 in a January 2011 rating decision.  The Veteran's right sciatica was additionally awarded a separate evaluation of 20 percent, effective March 8, 2011, in a March 2013 rating decision.  The Board has therefore taken jurisdiction over the associated sciatica claim on appeal and recharacterized the issues in order to comport with these awards of benefits.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

In his March 2013 Appeal Status Election Form, the Veteran requested withdrawal of his appeal, including the increased evaluation claims for his lumbar spine and right sciatica disability.



CONCLUSION OF LAW

The criteria for withdrawal of appeal for the issues of initial evaluations in excess of 20 percent for a lumbar spine disability and associated right sciatica, respectively, by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn during the course of a Board hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2012).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2012).

In his March 2013 Appeal Status Election Form, the Veteran requested to withdraw his appeal as the VA decision satisfied appeal with regards to all issues.  An accompanying letter from the Veteran's representative noted that the Veteran was content with the March 2013 rating decision and the notice letter, which evaluated him as a combined 70 percent disabled; it additionally noted that the Veteran therefore wished to withdraw his appeal.  Hence, there remain no allegations of errors of law or fact for appellate consideration with regards to those issues; accordingly, the Board does not have jurisdiction to review those issues on appeal and they are dismissed.

ORDER

The appeal is dismissed.


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


